DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 1-26 and 28 is/are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim(s) 1, 3, 26 and 28 recite(s) various limitations describing a calculating step or function (i.e., an objective in which the performance against the measurable learning unit is calculated by determining the performance against the objective; calculating, by the specialized processor, learning performance against the behaviors at one of an individual user level and a group user level; calculating, by the specialized processor, performance changes between points along a learning timeline; calculate performance changes between points along a learning timeline;  calculating, by the specialized processor, performance changes between points along a learning timeline; an objective in which the performance against the measurable learning unit is calculated by determining the performance against the objective; calculate learning performance against the behaviors at one of an individual user level and a group user level, to calculate performance changes between points along the learning timeline, and to correlate the results to observed changes in the one or more metrics intended to be affected by the learning design).  However, neither the claims nor the written description as originally filed provide any explanation for how the calculations are performed or how the result is achieved, such as formulas, algorithms (a finite sequence of steps for solving a logical or mathematical problem or performing a task1), 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1 = YES: The claimed invention is to a process (claims 1-2, 26 and 27) and product (claims 3-25 and 28), and thus fall under one of the four statutory categories. 
STEP 2A, Prong 1 = YES: The claim(s) recite(s) a series of steps that can be practically performed by mental process (e.g., observation, evaluation, judgement, and/or opinion) and certain methods of human activity (e.g., including interpersonal interactions, teaching, or following instructions by one or more students and  one or more teachers, professors, trainers, or human resource professionals).  This includes: creating a measurable learning design for influencing one or more organizational metrics by identifying behaviors that affect the one or more organizational metrics and for developing measurable learning units to teach such behaviors such that performance against the learning units is measurable and can be correlated with performance for one or more metrics at both individual and group behavior levels, wherein the measurable learning units are defined by one of any one of a learning strategy, an evaluation, and an objective in which the performance against the measurable learning unit is calculated by determining the performance against the objective; constructing measurable objectives to include a verb reflecting the comprehension level to which the learning should occur, a condition that describes the in claims 1-2; present a mastery test of a learning program or to receive mastery test results from another system; and identify one or more metrics to be influenced by the learning program; identify specific behavior that affects the identified metrics; construct one or more measurable objectives that include a verb reflecting the comprehension level to which the learning occurs, a condition that describes the state under which the behavior is to be in claims 3-25; present a mastery test of a learning program or receiving mastery test results from a separate system; identifying a metric to be influenced by the learning program; identifying specific behavior that affect the identified metric; constructing one or more measurable objectives that describe the specific behavior, wherein the measurable objectives comprises a plurality of discrete components including a verb reflecting the comprehension level to which the learning occurs, a condition that describes the state under which the behavior is to be achieved, and criteria for determining whether the objective was successfully met, wherein the measurable objective comprises a plurality of discrete components including verb, condition, and criteria, wherein said discrete components are reused by other measurable objectives; creating in claim 26; present a mastery test of a learning program during the training session or receiving mastery results from a separate system; Page 58 of 62Attorney Docket No.: 398-2-CIPcreating the mastery test from a set of evaluations for a learning goal of the learning program, wherein the set of evaluations are associated with a measurable objective stored as a reference, such that the one or more evaluations associated with the measurable objectives stored are identified and retrieved using said the reference; determining a performance metric associated with the learning goal after completion of the mastery test during the training session; determining a learning assessment metric based on the performance metric after the completion of the training session; identifying a plurality of design objectives within the learning design; extracting the identified design objectives; linking the constructed measurable objectives with the extracted design objectives to form a plurality of predicted objective components; determining a prediction weight for each of the plurality of predicted objective components; determining whether the prediction weight exceeds a predetermined threshold; and in response to determining that the prediction weight exceeds a predetermined threshold, extracting the constructed measurable objectives from the learning design, communicate the learning assessment metric after the completion of the training session, in claim 27; and present a mastery test of in claim 28.  Note that even if most humans would use a physical aid (e.g., pen and paper, or a calculator) to help them complete the recited steps, the use of such physical aids do not negate the mental nature of this limitation.  Therefore, the claims recite an abstract idea.
STEP 2A, Prong 2 = NO: This judicial exception is not integrated into a practical application because the additional elements (i.e., using at least one specialized processor and memory to perform the steps identified above; defining the steps above as performed by the specialized processor; defining elements of the steps above as stored in the memory; using a scheduling module comprising at least one processor and memory configured to perform the steps above; a user interface configured to perform the steps above including information input and output; at least one specialized processor and memory comprising: Page 52 of 62Attorney Docket No.: 398-2-CIPa design module configured to perform the steps above; an assessment module configured to perform the steps above; a measurement module configured to perform the steps above; communicating information in the steps above via the user interface; communicating using the specialized processor and memory information to a computing device) are recited so generically (no details whatsoever beyond identifying them by name in conjunction with the claimed result to be achieved) that it represents no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a general purpose computer (see Specification of present application, par. 0171, disclosing the invention implemented on a general-purpose processor). It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.  Moreover, a user interface to receive input and produce output amounts to insignificant pre and post solution activity, as it is generically recited to merely collect information to be used for the abstract idea above and output information extracting the constructed measurable objectives enhances the functionality and speed of the specialized processor when correlating the results to observed changes in the one or more metrics intended to be affected by learning design; whereby the steps recited by the method improve efficiency of the processor and enable the processor to take full advantage of optimization schemes designed for retrieval; wherein constructing the measurable objectives improve and enhance the functionality and capacity of a network in which the processor and memory are connected; enabling the processor to take full advantage of optimization schemes designed for the retrieval; and wherein constructing the measurable objectives improve and enhance the functionality and capacity of a network in which the processor and memory are connected), these asserted benefits are generic in nature and at best describe an improvement in the abstract idea itself.  Neither the claims nor the specification of the present application provide any technical explanation how “functionality and speed” or “efficiency” of the recited processor or the “functionality and capacity” of the recited network are “improved” or “enhanced”, and thus one of ordinary skill in the art would not clearly understand how the invention improves the technology as Applicant asserts. To the extent the process identified in Prong 1 made faster by the recited computer components, it was solely from the capabilities of a general-purpose computer, and automating a process of evaluating training candidates as identified in Prong 1 is not an improvement to the computer’s functionality. Accordingly, the claims as a whole do not integrate the recited judicial exception into a practical application and the claims are directed to the judicial exception.
STEP 2B = NO: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as provided under Prong 2 analysis above, the additional elements do not amount to a particular machine or technical improvement based on the generic nature in which they are recited, as well as the insignificant pre and post solution activity which they are recited to perform.  Moreover, Applicant’s specification describes the additional elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a), Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017)(using a generic computer to process an application for financing a purchase); See also LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential)(speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application).   Additionally, the courts have held that akin to the claimed additional elements of the present application, that receiving or transmitting data over a network, storing and retrieving information in memory, and general electronic recordkeeping is recognized by the courts as well-understood, routine and conventional functions when they are claimed in a merely generic manner, as is the case in the present claims. See MPEP 2106.05(d), section II.  Therefore, the claims are not directed to significantly more than the abstract idea.

Therefore, claims 1-28 are not directed to patent eligible subject matter.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you 


/JAMES B HULL/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Microsoft Computer Dictionary (5th ed., 2002).